Per Curiam.
The referee herein has reported the respondent guilty of professional misconduct. The respondent failed to appear on the motion to confirm the referee’s report.
It is established by the evidence that the respondent was retained by Mr. Frank D. Livermore, vice-president of the Excel Brick & Tile Co., a Delaware corporation, to dissolve said corporation, to organize a new corporation in the State of New York, secure the consent of the Securities and Exchange Commission to the sale of the new corporation’s capital stock and endeavor to interest certain firms and individuals in the purchase of the capital stock of the new corporation. These services he agreed to perform for the sum of $250. That sum was paid to him by Mr. Vernon J. Miller, a friend of Mr. Livermore, who had agreed to convey to the new corporation in exchange for a part of its capital stock some lands in New Jersey which he owned. Without the knowledge of Mr. Livermore, the respondent later induced Mr. Miller to pay him additional moneys upon the representations that they were needed for certain necessary expenditures in connection with the proposed transactions.
The respondent admitted that Mr. Miller (since deceased) advanced $960 to him. He claimed, however, that a portion of *520chat sum was a personal loan and that the balance, about $400, was for expenses in connection with the services he had been retained to perform. He prepared a certificate of incorporation fot the New York corporation, which he did not file; obtained a pamphlet from the Securities and Exchange Commission and paid $75 to a man to conduct a title search in reference'to the property in New Jersey, but rendered no other services.
The respondent thus not only failed to render the services for which he had been retained and paid a fee of $250, but obtained at least $400 in addition, upon alleged false and fraudulent representations, and has made no restitution.
He should be disbarred.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Respondent disbarred.